UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1227



ALEM MEKURIA MEKONNEN,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-225-097)


Submitted:   June 18, 2004                 Decided:   June 30, 2004


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alem Mekuria Mekonnen, Petitioner Pro Se.     Emily Anne Radford,
Aviva L. Poczter, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alem Mekuria Mekonnen, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s denial of

asylum, withholding of removal, and protection under the Convention

Against Torture.      For the reasons discussed below, we deny the

petition for review.

           Mekonnen asserts that she established her eligibility for

asylum by showing a well-founded fear of persecution in Ethiopia

because   of   her   Eritrean   ancestry.     To   obtain    reversal    of    a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                 We have

reviewed the evidence of record and conclude that Mekonnen fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that Mekonnen seeks.

           Accordingly,    we   deny   the   petition   for    review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -